Citation Nr: 0505402	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  00-16 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
varicose veins of the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel






INTRODUCTION

The veteran had active military service from June 1959 to 
December 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which continued the veteran's 10 percent 
evaluation for service connected varicose veins initially 
awarded in November 1965.  When the case was before the Board 
in April 2001, it was remanded for additional development.  
While the case was in remand status, the RO determined that a 
20 percent evaluation for the veteran's varicose veins was 
warranted.  The case was returned to the Board for further 
appellate action in February 2005.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal have been obtained.

2.  The veteran's varicose veins of the left leg are 
productive of persistent edema without persistent stasis 
pigmentation.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation of in excess of 
20 percent for varicose veins of the left leg have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.  
 
In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with section 
5103(a)/§ 3.159 because an initial AOJ adjudication had 
already occurred.  For the reasons enumerated below, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Board notes that a substantially complete claim was 
received in January 2000, before the enactment of the VCAA.  

A letter dated in May 2004 provided the veteran the notice 
required under the VCAA and the implementing regulations.  
Although the letter did not specifically inform the appellant 
to submit any pertinent evidence in his possession, it 
informed him of the evidence required to substantiate his 
claim and that he should submit such evidence or provide VA 
with the information necessary for such evidence to be 
obtained on his behalf.  

Additionally, the June 2000 statement of the case and 
September 2004 supplemental statement of the case provided 
guidance regarding the evidence necessary to substantiate his 
claim.  The Board's April 2001 remand also provided such 
guidance.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that further development of the medical evidence 
is in order.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disabilities at issue, except as 
noted below.  In this regard the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

In July 1965, the veteran was found to be service connected 
for varicose veins of the left leg at a noncompensable 
rating.  In November 1965, his evaluation was increased to 10 
percent.

The veteran submitted a claim in January 2000 for the RO to 
reevaluate his case to determine if an increased evaluation 
for his service connected varicose veins was warranted.

In February 2000, the veteran underwent a VA examination.  
The veteran complained his varicose veins had increased in 
size and he had itchy sensations and more tenderness in the 
leg.  His left leg was worse than the right.  He wore elastic 
supports to decrease the pain in the leg.  In addition, 
elevation provided comfort to the leg.  On objective 
examination, the examiner found that the patient had no 
evidence of edema or stasis dermatitis.  He did have varicose 
veins greater than a centimeter in his leg and the veins on 
the left leg were tender to palpation while the patient was 
standing.  Trendelenburg test was performed, and there was 
prompt filling of the varicosities of the left calf on 
standing; however, on release of the tourniquet, this became 
even worse, suggestive of both incompetent communicating 
veins and incompetent saphenous vein.  

In a March 2000 rating decision, the RO continued the 10 
percent rating for varicose veins of the left leg.

In May 2000, the veteran appealed the March 2000 rating 
decision by submitting a notice of disagreement.  In June 
2000, he perfected his appeal by submitting a VA Form 9 in 
which he argued that the pain in his leg was not relieved 
when he elevated it and he had constant swelling and itching 
in the leg.

In an August 2000 statement, the veteran's representative 
argued that according to 38 C.F.R. § 4.7, where there is a 
question as to which evaluation is to be applied, the higher 
evaluation will be applied if the disability more 
approximates the criteria for a higher rating.

In a February 2001 brief, the veteran's representative raised 
the same argument as that presented in the August 2000 
statement.

In April 2001, the Board remanded the case to the RO.  The 
Board noted that the RO had not fulfilled the requirements of 
the VCAA.  In addition, the February 2000 VA examination did 
not make a determination of how the veteran's disability 
affected his employment and ordinary activities.  Further, 
the veteran made additional statements in his June 2000 
substantive appeal regarding his current discomfort that were 
more severe than what was noted in his February 2000 VA 
examination report.

In December 2003, the veteran was afforded another VA 
examination.  The veteran complained that he was affected by 
cold weather and standing for long periods of time, both of 
which occurred on his job as a police officer.  In addition, 
he had itchiness and tenderness and hypersensitivity in the 
medial aspect of his left leg.  The VA examiner noted after 
examination that the veteran's left leg appeared swollen 
compared to his right leg.  He has 8-to-10 and greater than 
10 mm varicosities on the medial aspect of the left leg, from 
the medial malleolus to the knee.  There was a patch of 
stasis dermatitis with brownish discoloration anteriorly and 
a smaller one laterally.  The examiner discussed the 
veteran's option for surgical treatment of the varicose 
veins.

In August 2004, a private physician, E.K., M.D., submitted a 
letter stating that there was no record of the veteran 
receiving treatment for varicose veins.  He was treated for a 
heart attack in July 1993.  E.K., M.D. stated that the 
veteran's varicose veins were asymptomatic and he was able to 
work full time.

In August 2004, the veteran received another VA examination.  
The examiner noted that the veteran's left leg was swollen 
visibly compared to the right leg.  His left foot was warm, 
with good capillary refill.  He had greater than 10 mm. 
Varicosities on the left lower extremity, on the medial 
aspect of the leg, but not extending up to the thigh.  There 
was no evidence of ulceration.

In September 2004, by rating decision, the RO increased the 
evaluation for varicose veins of the left leg from 10 percent 
to 20 percent effective January 20, 2000.

In a November 2004 statement, the veteran's representative 
argued that the veteran had persistent edema and stasis 
pigmentation, which met the criteria for a 40 percent 
evaluation according to 38 C.F.R. § 4.104, Diagnostic Code 
7120 (2004).

The representative's February 2005 brief reflected the same 
arguments as in the November 2004 statement.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2004).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2004).

The veteran's varicose veins of the left leg are currently 
evaluated as 20 percent disabling pursuant to 38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (2004).  Under the applicable 
criteria, a 20 percent evaluation is warranted where there is 
persistent edema, incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent evaluation will be assigned where there 
is persistent edema and stasis pigmentation or eczema, with 
or without intermittent ulceration.  A 60 percent evaluation 
is warranted where there is persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2004).

Having reviewed the evidence of record, the Board concludes 
that the veteran's varicose veins of the left leg are 
properly evaluated as 20 percent disabling.  There is no 
question but that the veteran has persistent edema of the 
left leg.  The issue is whether there is persistent stasis 
pigmentation of the left leg.  In that regard, no stasis 
dermatitis was noted during the February 2000 VA medical 
examination.  There was a patch of stasis dermatitis with 
brownish discoloration on the left leg noted during the 
December 2003 VA medical examination.  However, there was no 
stasis dermatitis noted during the August 2004 examination.  
Therefore, persistent stasis pigmentation, a necessary 
requirement for a 40 percent rating has not been 
demonstrated.  

In conclusion, the evidence does not support an evaluation of 
greater than 20 percent. 

Finally, consideration has been given to the assignment of a 
higher evaluation on an extra-schedular basis, under 38 
C.F.R. § 3.321(b)(1) (2004).  A basis for assigning an extra-
schedular rating is not shown, however, as the record does 
not indicate, nor has the veteran or his representative 
contended, that the service-connected disability has resulted 
in marked interference with employment, necessitated frequent 
periods of hospitalization, or otherwise presented an 
exceptional or unusual disability picture.


ORDER

Entitlement to an increased rating for varicose veins of the 
left leg is denied.



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


